DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 and 02/12/2021 have been considered by the examiner.
Claim Objections
Claims 1-5 are objected to because of the following informalities:
The claim 1 recites “LDPC.” The abbreviation of “LDPC” is not defined in claim 1. A full definition of the abbreviation “LDPC” is needed in claim 1. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 6 is objected to because of the following informalities:
The claim 6 recites “LDPC.” The abbreviation of “LDPC” is not defined in claim 6. A full definition of the abbreviation “LDPC” is needed in claim 6. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending application Number: 16/866,163 in view of Huang et al. (US 20050100050 A1).

However claim 1 of co-pending application Number: 16/866,163 does not explicitly teach 1024- symbol mapping.
Huang et al. in an analogous art teach 1024-symbol mapping (para. 17, demodulate, 1024 QAM modulated signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of co-pending application Number: 16/866,163 with the teachings of Huang et al. by including additionally 1024- symbol mapping.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to improve spectral efficiency by incorporating more data into each transmission.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 1, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “perform demodulation corresponding to 1024- symbol mapping”, “a bit deinterleaver configured to perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation”, “restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15”,  “the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword.”
The claimed “perform demodulation corresponding to 1024-symbol mapping” is shown as a mathematical concept in paragraphs [0035], [0038] and [0040] of the specification.
The claimed “a bit deinterleaver configured to perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation” is shown as a mathematical concept in paragraphs [0038] and [0040] of the specification.
The claimed “restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15” is shown as a mathematical concept in paragraphs [0008], [0038], [0040], [0058] and [0059] of the specification.
The claimed “the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword” is shown as a mathematical concept in paragraphs [0008] and [0056] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.

The claimed limitation elements “a demodulator”, and “a decoder” are well known in the art for performing the claimed functions.
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
a demodulator - IEEE 100 (page 288, demodulator)
a decoder - IEEE 100 (page 280, decoder)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 2 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 2, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order” and
“

    PNG
    media_image1.png
    262
    584
    media_image1.png
    Greyscale
”
The claimed “the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order” is shown as a mathematical concept in paragraph [0056] and [0098] of the specification.
The claimed

    PNG
    media_image1.png
    262
    584
    media_image1.png
    Greyscale

is shown as a mathematical concept in paragraph [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.

Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 3 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 3, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the 1024-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 1024 constellations.”
The claimed “the 1024-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 1024 constellations” is shown as a mathematical concept in paragraph [0009] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 3 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 4 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claimed “the parallel factor is 360, and the group includes 360 values” is shown as a mathematical concept in paragraph [0010] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 4 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 5 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 5, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “

    PNG
    media_image2.png
    191
    633
    media_image2.png
    Greyscale

.”
The claimed “

    PNG
    media_image2.png
    191
    633
    media_image2.png
    Greyscale


” is shown as a mathematical concept in paragraphs [0011] and [0097] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 5 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 5 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 6 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 6, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “performing demodulation corresponding to 1024-symbol mapping”, “performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation”, “restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15”, “the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword”, “the group-unit deinterleaving corresponds to a reverse process 

    PNG
    media_image3.png
    197
    583
    media_image3.png
    Greyscale
”
The claimed “performing demodulation corresponding to 1024-symbol mapping” is shown as a mathematical concept in paragraphs [0035], [0038] and [0040] of the specification.
The claimed “performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation” is shown as a mathematical concept in paragraphs [0038] and [0040] of the specification.
The claimed “restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15” is shown as a mathematical concept in paragraphs [0008], [0038], [0040], [0058] and [0059] of the specification.
The claimed “the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword” is shown as a mathematical concept in paragraphs [0008] and [0056] of the specification.
The claimed “the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order” is shown as a mathematical concept in paragraph [0056] and [0098] of the specification.
The claimed

    PNG
    media_image1.png
    262
    584
    media_image1.png
    Greyscale

is shown as a mathematical concept in paragraph [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 6 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 6 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20150236721 A1) in view of Petrov (US 20140126672 A1).

As per claim 1, KIM et al. teach a bit-interleaved coded modulation (BICM) reception device (fig. 20, para. 448, a receiving apparatus, a deinterleaver; para. 178, interleave, bit, modulation), comprising: 
a demodulator configured to perform demodulation (para. 449, the demodulator demodulates a signal) corresponding to 1024-symbol mapping (para. 335, table 57, 1024 QAM; para. 403, 1024 QAM modulation); 
a bit deinterleaver configured to perform group-unit deinterleaving on interleaved values (para. 471, para. 472), the interleaved values generated after the demodulation (para. 448, fig. 20, a demodulator); and 
a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 3/15 (para. 479, a decoder performs LDPC decoding by using the output value of the deinterleaver; para. 173, LDPC codeword length 64800, code rate 3/15),
wherein the group-unit deinterleaving is performed on a group basis (para. 471, group deinterleaver).
However KIM et al. do not explicitly teach the size of the group corresponding to a parallel factor of the LDPC codeword.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication with the teachings of Petrov by including additionally the size of the group corresponding to a parallel factor of the LDPC codeword.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to improve the data rate for greater value of the parallel factor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111